Citation Nr: 1522239	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-30 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Whether the Appellant's annual countable income from June 1, 2012 is excessive for the purposes of nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION


The Veteran served on active duty from July 1973 to July 1975.  He died in April 2012.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in St. Paul, Minnesota, which terminated the Appellant's nonservice-connected pension benefits as of June 1, 2012, due to excessive income.  


FINDING OF FACT

For the annual pension year commencing June 1, 2012, the Appellant's countable annualized income, taking into account a deduction for funeral/cremation expenses, exceeded the maximum allowable pension rate for nonservice-connected death pension benefits for a claimant with two dependent children.


CONCLUSION OF LAW

The Appellant's countable income for the annual pension year commencing June 1, 2012 is excessive for nonservice-connected death pension benefits and the termination of those benefits effective June 1, 2012 was proper.  38 U.S.C.A. §§ 101, 501, 1151, 1503, 1541 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.24, 3.271, 3.272, 3.274, 3.275, 3.350 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A. 

The Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim.  See Holliday v. Principi, 14 Vet. App. 282-83 (2001).  For reasons expressed immediately below, the Board finds that resolution of the issue of entitlement to death pension on appeal is based on the operation of law and that the VCAA is generally not applicable.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en banc), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  The Board finds that such is the case as to the issue addressed herein.  As explained below, there is no dispute as to the facts.  This appeal is being denied due to the claimant's failure to meet the basic eligibility requirements for the benefit sought.  Therefore, based on the Court's decision in Manning, the Board concludes that the appellant's appeal is not subject to the provisions of the VCAA. 


Death Pension

The Appellant was granted entitlement to non-service connected death pension benefits, but they were terminated June 1, 2012, due to excessive income.  

In order to be eligible for nonservice-connected pension benefits, the claim must meet the net worth requirements of 38 C.F.R. § 3.274 and have an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 C.F.R. § 3.3(b)(4).  The Appellant must meet the specific income and net worth requirements for each of the pension years on appeal; in this case, the annual pension year commencing June 1, 2012.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).  A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  See 38 U.S.C.A. § 1503; C.F.R. § 3.271.  The maximum annual rate of improved pension for a surviving spouse is specified by statute and is increased periodically under 38 U.S.C.A. § 5312.  See 38 C.F.R. § 3.23.

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. § 3.271(a).

Social Security Administration (SSA) benefits and retirement pension benefits from private companies are not specifically excluded under 38 C.F.R. § 3.272; such income is therefore included as countable income.  Medical expenses of the claimant in excess of five percent of the applicable maximum annual pension rate (MAPR), which have been paid, may be excluded from an individual's income for the same 12-month period, to the extent they were paid.  See 38 C.F.R. § 3.272(g)(2)(iii).

Under 38 C.F.R. § 3.272, amounts paid by a spouse before the Veteran's death for expenses of the Veteran's last illness will be deducted from the income of the surviving spouse.  38 C.F.R. § 3.272(h)(1)(i).

Likewise, amounts paid by a surviving spouse or child of the Veteran for the Veteran's just debts, expenses of last illness, and burial (to the extent such burial expenses are not reimbursed under chapter 23 of title 38 U.S.C.) will be deducted from the income of the surviving spouse or child.  38 C.F.R. § 3.272(h)(1)(ii).  The term "just debts" does not include any debt that is secured by real or personal property.  Id.  Similarly, expenses of last illnesses, burials, and just debts that are paid during the calendar year following that in which death occurred may be deducted from annual income for the 12-month annualization period in which they were paid or from annual income for any 12-month annualization period which begins during the calendar year of death, whichever is to the claimant's advantage.  38 C.F.R. § 3.272(h).  Otherwise, such expenses are deductible only for the 12-month annualization period in which they were paid.  Id. 

Under 38 C.F.R. § 3.272, the following shall also be excluded from countable income for the purpose of determining entitlement to nonservice-connected death pension benefits: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; and profit from sale of property; and joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner).

In April 2012, the claimant notified VA that the Veteran had died in April 2012.  When he died, the Veteran was survived by the claimant, his surviving spouse, one daughter over the age of 18 years, and one daughter under the age of 18 years.  The maximum income for a surviving spouse with one dependent as of December 1, 2011 was $10,759 and for a surviving spouse with two dependents was $12,852.  In this case, at the time the appeal commenced, one of the Appellant's daughters was over the age of 18 and one daughter was 17, but turned 18 years old.  However, in her notice of disagreement (NOD), the Appellant indicated that both of her daughters were living at home while attending college.  Thus, both daughters remained dependents as they were attending school.  Therefore, the maximum annual pension rate for the Appellant with two dependents was $12,852.  

According to information contained in the Appellant's application for benefits and the Virtual file, the Appellant paid $1,010.73 in burial/cremation expenses, but was awarded $300 by VA (claimant was notified in a January 2013 letter).  Thus, the amount spent by her was $710.73.  She received $350 per month or $4200 annually in private pension benefits.  She received $1,152 monthly or $13,824 annually in unemployment benefits which she said would end in June 2012.  However, she actually received those benefits in May, June, and July 2012.

In April 2012, the claimant began receiving SSA benefits.  Her younger daughter received SSA of $1,202 beginning in April 2012, but she indicated that income would end when she turned 18 years old in October 2012.  The claimant was paid $1,273 beginning in April 2012 and $1,295 beginning in December 2012.

In a March 2013 eligibility verification report (EVR), the Appellant reported that her income was derived from $353 in monthly private pension benefits and $1295 per month in SSA benefits.  She reported that her two daughters had no income.

In sum, as of June 1, 2012, the Appellant had income derived from annual (12 months) retirement income of $4,200; unemployment paid in June and July 2012 totaling $2,304; and annual SSA for the Appellant of $14,982 ($1202 for June through November 2012 totaling $7,212 and $1,295 for December 2012 through May 2013 totaling $7,770 for an overall total of $14,982).  Her total income for the 12 month annual period starting June 1, 2012 was therefore $21,496.  The Veteran's last expenses of $711 may be used to reduce income to $20,785.  No medical expenses or other deductible expenses were reported.  Although the Appellant reported her general living expenses, those types of expenses are not used to reduce income, only the specified deductible expenses listed in 38 C.F.R. § 3.272.  The Appellant's younger daughter also received SSA income for several months, but even without that income considered, the Appellant's income was too high to receive VA nonservice-connected death pension benefits.  

In light of the foregoing, the Appellant is not entitled to payment of VA nonservice-connected death pension benefits as of June 1, 2012 because her income exceeds the legal limit.  Although recognizing the Veteran's honorable wartime service and the Appellant's application for pension, the Board is nonetheless bound by the laws enacted by Congress, the regulations of the Department, the instructions of the Secretary, and the precedent opinions of the chief legal officer of the Department.  38 U.S.C.A. § 7104(c). In this case, the law passed by Congress specifically prohibits the payment of VA nonservice-connected death pension benefits when the Appellant's income exceeds certain levels.  The Court has held that, where the law and not the evidence are dispositive, the claim should be denied due to the lack of entitlement under the law.  Because the Appellant's annual countable income exceeds the statutory limit, she is not legally entitled to payment of VA nonservice-connected death pension benefits, regardless of the Veteran's honorable wartime service or any need for these monies.  Therefore, the Appellant's claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

The Appellant's nonservice-connected death pension benefits were properly terminated as of June 1, 2012, and the appeal is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


